Citation Nr: 0612059	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-15 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 20, 2000, 
for the grant of service connection for diabetes, lumbosacral 
strain, diabetic polyneuropathy of the right foot (right foot 
polyneuropathy), diabetic polyneuropathy of the left foot 
(left foot polyneuropathy), and residuals of dislocation of 
the right fourth and fifth fingers (right hand disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to April 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran, whose active military service ended in April 
1998, filed his initial claims for service connection more 
than one year later - on June 20, 2000.

2.  In a June 2001 decision, the RO granted service 
connection for diabetes, lumbosacral strain, right and left 
foot polyneuropathy, and a right hand disability, effective 
from June 20, 2000 - the date of receipt of the veteran's 
claims for service connection for these conditions.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 20, 2000 for the grant of service connection for 
diabetes, lumbosacral strain, right and left foot 
polyneuropathy, and a right hand disability.  38 U.S.C.A. § 
5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

In this case, the veteran was provided VCAA notice in 
November 2001 and March 2006 letters (VCAA letters) - 
following the June 2001 decision at issue.  But the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The veteran received 
the first VCAA letter before the RO issued a Statement of the 
Case (SOC) and two Supplemental SOCs (SSOCs) - which 
reconsidered his claim in light of the additional evidence 
that had been submitted since the initial June 2001 rating 
decision at issue.  And he was provided an opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notices.  Therefore, notwithstanding 
Pelegrini II and Mayfield, deciding the appeal at this 
juncture is nonprejudicial.  See also Dingess v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 3, 
2006).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. at 120-21.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

Here, the November 2001 letter summarized the evidence needed 
to substantiate the veteran's initial claim for service 
connection and the more recent March 2006 letter explained 
what type of evidence is considered to establish an effective 
date (once, as here, service connection is granted and a 
disability rating assigned).  See, e.g., Huston v. Principi, 
17 Vet. App. 195 (2003) (the VCAA requires that VA apprise 
the veteran that evidence of an earlier filed claim is 
necessary to support his claim for an earlier effective 
date).  Both letters described the VA's duty to assist and 
specified the evidence the veteran was expected to provide.  
The November 2001 letter requested that he submit any 
additional evidence relevant to his claim and the March 2006 
letter stated, "[i]f you have any information or evidence 
that you have not previously told us about or given to us, 
and that information or evidence concerns the level of your 
disability or when it began, please tell us or give us that 
evidence as soon as possible."  In this way, the VCAA 
letters, taken together, clearly satisfy all of the 
"elements" of the notice requirement under Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date.  The Court 
held that upon receipt of a service-connection claim, VA must 
provide the veteran with notice of what evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  


This notice must state that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  As described above, in 
the present appeal, the veteran was provided notice of the 
type of evidence needed to substantiate a claim for service 
connection in the November 2001 letter.  And the more recent 
March 2006 letter informed him of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess/Hartman.

So the facts pertinent to the claim have been properly 
developed and no further development is required to comply 
with the provisions of the VCAA or the implementing 
regulations.  The veteran and his representative have been 
afforded ample opportunity to present evidence and argument 
and have not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claim.

Analysis

The veteran filed his initial claim for service connection on 
June 20, 2000, more than two years after his discharge from 
active duty in April 1998.  In a June 2001 decision, the RO 
granted service connection for all of the disabilities on 
appeal, effective from June 20, 2000, the date of his claim.  
In January 2002, in response, he filed a notice of 
disagreement (NOD) with the effective date assigned.  The RO 
subsequently denied his claim and this appeal ensued.

The effective date of an award of service connection and 
compensation will be the day following the date of separation 
from service or the date entitlement arose, if the claim is 
received by VA within one year after separation from service; 
otherwise, the effective date will be the date VA receives 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2005).

In this particular case at hand, because the veteran 
submitted his initial claim for service connection more than 
two years after separating from the military, the earliest 
effective date that he can receive is the date he filed his 
claim, which was on June 20, 2000.  See id.

The RO denied the veteran's claim for an earlier effective 
date because there is no record of a claim prior to June 20, 
2000.  The veteran, however, argues that he submitted an 
application for benefits on October 26, 1997, while still on 
active duty, at a Transition Assistance Program (TAP) class.  
His claims file indeed includes an application for 
compensation (VA Form 21-526) dated October 26, 1997, but it 
was not actually received by the RO until January 11, 2002 - 
so even after his June 20, 2000 application using the same 
form.  The application originally dated October 26, 1997 (but 
not actually received until January 11, 2002) does not list 
any specific disabilities being claimed and simply says 
"(see attached)", but there are no attachments along with 
it.  And although the application - according to the 
October 26, 1997 date signed, tends to corroborate the 
veteran's allegation that he submitted a claim for benefits 
even before being discharged from the military, the fact 
remains the application did not identify any of the specific 
disabilities for which the claim was being made and, in any 
event, was not actually received at the RO until much later 
- on January 11, 2002.  Therefore, it cannot serve as a 
valid claim for the disabilities currently on appeal, which 
were not identified until, at the earliest, in the 
application (VA Form 21-526) received on June 20, 2000.

Attempts have been made to obtain evidence that would 
supplement the deficiency in the October 1997 application.  
In correspondence between the RO and a local TAP contact 
person, dated in April 2003, it is noted that no official 
records were kept at the TAP classes, and that the 
applications were simply picked up and taken for processing.  
In a January 2004 letter, the veteran's commanding officer 
states he does not specifically recall the veteran attending 
the TAP class, but that the program was mandatory to attend 
prior to separating from service and he would have been 
chastised if the veteran had not participated.  Although this 
letter also lends support to the contention that the veteran 
attended the TAP class, it still does not provide any 
evidence that he submitted a claim regarding any specific 
disabilities.



VA must look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits, but an 
informal claim must identify the benefit sought.  See 38 
U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
But here, unfortunately, after a comprehensive review of the 
veteran's VA file, including his service medical and 
personnel records, there are no documents that could be 
construed as a claim for benefits prior to June 20, 2000. for 
the specific disabilities on appeal.  Accordingly, the 
veteran's claim for an earlier effective date must be denied.


ORDER

The claim for an effective date prior to June 20, 2000 for 
service connection for diabetes, lumbosacral strain, right 
and left foot polyneuropathy, and a right hand disability is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


